Exhibit 10.29

REX ENERGY CORPORATION

2007 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is effective
                     (the “Grant Date”), between Rex Energy Corporation, a
Delaware corporation (the “Company”), and                      (the “Director”).

W I T N E S S E T H :

WHEREAS, the Company has established the Rex Energy Corporation 2007 Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, the Director is currently a member of the Company’s Board of Directors
(the “Board”); and

WHEREAS, the Company desires to encourage the Director’s continued service as a
member of the Board and, as an inducement thereto, has determined to grant to
the Director pursuant to the Plan the option provided for herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Director hereby agree as follows:

 

1. Definitions. Capitalized terms not otherwise defined in this Award Agreement
shall have the meanings given to such terms in the Plan.

 

2.

Grant. Effective as of the Grant Date, the Company hereby grants to the Director
pursuant to the terms and conditions of the Plan an option (the “Option”) to
purchase                      shares of common stock of the Company, $0.001 par
value per share (“Common Stock”), at a price of $             per share (the
“Option Price”). The Option shall be for a term commencing on the Grant Date and
ending on the date immediately preceding the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”) (unless such Option terminates earlier as
provided in this Award Agreement or as set forth under the terms of the Plan).
The Option is subject to the terms and provisions of the Plan, which are hereby
incorporated herein by reference and the terms and provisions of this Award
Agreement.

 

3. Vesting.

 

  (a) Vesting. On the first anniversary of the Grant Date, the Option shall be
vested and become exercisable with respect to one-third (1/3) of the shares
subject to the option. On the second anniversary of the Grant Date, the Option
shall be vested and become exercisable with respect to an additional one-third
(1/3) of the shares subject to the option. On the third anniversary of the Grant
Date, the remaining shares subject to the Option shall be vested and become
exercisable. To the extent not exercised, installments shall be cumulative and
may be exercised in whole or in part.

 

1



--------------------------------------------------------------------------------

  (b) Acceleration of Vesting.

 

  (i) Service on the Board. Notwithstanding the vesting schedule set forth in
Section 3(a) above and subject to Section 10 of this Agreement, in the event
that the Director is not re-nominated or re-elected to the Board or resigns from
the Board as a direct result of a vote of the stockholders of the Company, all
unvested Options will immediately vest and become exercisable for a period of
one year from the date upon which the Director ceases to be a director;
provided, however, that in no event shall any Options be exercisable beyond the
Expiration Date.

 

  (ii) Change in Control of the Company. Notwithstanding the vesting schedule
set forth in Section 3(a) above, all unvested Options will immediately vest and
become exercisable upon a Change in Control of the Company for a period of one
year from the date of the occurrence of the Change in Control; provided,
however, that in no event shall any Options be exercisable beyond the Expiration
Date.

 

4. Non-Incentive Stock Option. The Option is not intended to qualify as an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended.

 

5. Exercise of Options. The Option may be exercised from time to time as to the
total number of shares that may then be issuable upon the exercise thereof or
any portion thereof by the Director, a Permitted Assignee (as defined in
Section 6) with the consent of the Committee, or, in the event of the death or
Disability of the Director, the Director’s executors, administrators, guardian
or legal representative by giving written notice of such exercise to the Company
or its designated agent in substantially the form attached hereto as Exhibit A.

 

6. Assignment. The Option may not be transferred or assigned in any manner by
the Director except by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order (as defined in Section 401(a)(13) of the
Internal Revenue Code of 1986, as amended, or Section 206(d)(3) of the Director
Retirement Income Security Act of 1974, as amended), and shall be exercisable
during the Director’s lifetime only by him or her (or, if under a qualified
domestic relations order, his or her alternate payee). Notwithstanding the
foregoing, a Participant may assign or transfer the Option with the consent of
the Committee (i) for charitable donations; (ii) to the Director’s spouse,
children or grandchildren (including any adopted and stepchildren and
grandchildren), or (iii) to a trust for the benefit of the Director or the
persons referred to in clause (ii) (each transferee thereof, a “Permitted
Assignee”); provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of the Plan and this Award Agreement and
shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Director shall remain bound by the
terms and conditions of the Plan. Any attempted assignment of the Option in
violation of this Section 6 shall be null and void. In the discretion of the
Committee, any attempt to transfer the Option other than under the terms of the
Plan and this Award Agreement may terminate the Option.

 

2



--------------------------------------------------------------------------------

7. Changes in the Company’s Capital Structure. The existence of the Option shall
not affect in any way the right or power of the Company (or any company the
stock of which is awarded pursuant to this Award Agreement) or its stockholders
to make or authorize any adjustment, recapitalization, reorganization or other
changes in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding, whether of a
similar character or otherwise.

 

8. Requirements of Law. The Company shall not be required to sell or issue any
shares on the exercise of the Option if the issuance of such shares shall
constitute a violation by the Director or the Company of any provisions of any
law or regulation of any governmental authority. Specifically, in connection
with any applicable statute or regulation relating to the registration of
securities, upon exercise of the Option, the Company shall not be required to
issue any shares of Stock unless the Committee has received evidence
satisfactory to it to the effect that the Director will not transfer the shares
of Stock except in accordance with applicable law, including receipt of an
opinion of counsel satisfactory to the Company to the effect that any proposed
transfer complies with applicable law. The determination by the Committee on
this matter shall be final, binding and conclusive. The Company may, but shall
in no event be obligated to, register any shares of Stock covered by the Plan
pursuant to applicable securities laws of any country or any political
subdivision. In the event the shares of Stock issuable on exercise of the Option
are not registered, the Company may imprint on the certificate evidencing the
shares of Stock the following legend or any other legend that counsel for the
Company considers necessary or advisable to comply with applicable law:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON RECEIPT BY
THE CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION, IN
FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION, THAT REGISTRATION IS NOT
REQUIRED FOR SUCH SALE OR TRANSFER.

Should the shares of Stock be represented by book or electronic entry rather
than a certificate, the Company may take such steps to restrict transfer of the
shares of Stock as counsel for the Company considers necessary or advisable to
comply with applicable law. The Company shall not be obligated to take any other
affirmative action to cause the exercise of the Option or the issuance of shares
pursuant thereto to comply with any law or regulation of any governmental
authority.

 

9. Termination. The Option, to the extent it shall not previously have been
exercised, shall terminate on the earlier to occur of the following events (and
in the manner described below), unless the Committee extends the term of this
Option to a period not extending beyond the Expiration Date:

 

  (a)

Resignation or Removal of the Director for Any Reason Other Than Cause, Death,
Retirement or Disability. Except as set forth in Section 3(b)(i) of this
Agreement, upon the resignation or removal of the Director as a member of the
Board for any reason other than cause, death, Retirement or Disability, the
Director shall cease vesting in the Option, but during the ninety-day period
following the date of removal or resignation, the Director shall be entitled to
exercise the Director’s vested Option in respect of the

 

3



--------------------------------------------------------------------------------

 

number of shares that the Director would have been entitled to purchase had the
Director exercised the Option on the date of such removal or resignation. If the
Director should die within such ninety-day period, the Director’s executor,
administrator, or the person to whom the Option shall be transferred by the
Director’s will or the laws of descent and distribution shall have until the end
of the original ninety-day time period to exercise the Director’s vested Option
in respect of the number of shares that the Director would have been entitled to
purchase had the Director exercised the Option on the date of the Director’s
resignation or removal.

 

  (b) Death. Upon the death of the Director while the Director is a member of
the Board, his or her executors, administrators or any person or persons to whom
his Option may be transferred by will or by the laws of descent and
distribution, shall have the right, at any time prior to the earlier of the
Expiration Date or one year following the date of the Director’s death, to
exercise the Option in full.

 

  (c) Retirement. Upon the Retirement of the Director, the Director shall have
the right, at any time prior to the earlier of the Expiration Date or one year
following the date of the Director’s Retirement, to exercise the Option in full.
For purposes of this Award Agreement, “Retirement” means the voluntary
resignation by the Director as a member of the Board which occurs on or after
the Director attains the age of 70.

 

  (d) Disability. Upon resignation or removal of the Director as a member of the
Board due to a Disability, the Director shall have the right, at any time prior
to the earlier of the Expiration Date or the one year following the date of
resignation or removal of the Director due to a Disability, to exercise the
Option in full.

 

  (e) On the Expiration Date.

 

10. Forfeiture for Cause. Notwithstanding any other provision of the Plan or
this Agreement, if the Committee finds by a majority vote that the Director,
before or after his removal or resignation from the Board, (a) committed fraud,
embezzlement, theft, felony, act of dishonesty or breach of fiduciary duty in
the course of his service as a Director of the Company or an Affiliate, which
conduct damaged the Company or an Affiliate, or (b) disclosed material trade
secrets or other material proprietary information of the Company or its
Affiliates, then as of the date the Committee makes its finding, any Options
that have not been exercised by the Director (including all Options that have
not yet vested) will be forfeited to the Company. The findings and decisions of
the Committee with respect to such matter, including those regarding the acts of
the Director and the damage done to the Company, will be final for all purposes.

 

11. No Rights as a Stockholder. The Director shall not have any rights as a
stockholder with respect to any shares issuable upon the exercise of the Option
until the date of issuance of the stock certificate or certificates representing
such shares following the Director’s exercise of the Option pursuant to its
terms and conditions and payment for such shares. Except as otherwise provided
in the Plan, no adjustment shall be made for dividends or other distributions
made with respect to the Common Stock the record date for the payment of which
is prior to the date of issuance of the stock certificate or certificates
representing such shares following the Director’s exercise of the Option.

 

12.

Tax Withholding. To the extent that the grant, exercise or vesting of the Option
results in income to the Director for federal, state, local or foreign income,
employment, excise or other tax purposes with respect to which the Company or an
Affiliate has a withholding obligation, the

 

4



--------------------------------------------------------------------------------

 

Company or Affiliate may deduct from other compensation payable to the Director
any sums required by federal, state, local or foreign tax law to be withheld
with respect to the grant, exercise or vesting of the Option. In the
alternative, the Company or Affiliate may require the Director (or other person
validly exercising the Option) to pay such sums for taxes directly to the
Company or Affiliate, as the case may be, in cash or by check within one day
after the date of grant, vesting or exercise. In the discretion of the
Committee, and with the consent of the Director, the Company may reduce the
number of shares of Stock issued to the Director upon the Director’s exercise of
the Option to satisfy the tax withholding obligations of the Company or an
Affiliate; provided that the Fair Market Value of the shares of Stock held back
shall not exceed the Company’s or the Affiliate’s Minimum Statutory Tax
Withholding Obligation.

The Company shall have no obligation upon grant, vesting or exercise of the
Option to issue any shares of Stock hereunder until the Company or an Affiliate
has received payment sufficient to cover the Minimum Statutory Tax Withholding
Obligation with respect to that grant, vesting or exercise. Neither the Company
nor any Affiliate shall be obligated to advise the Director of the existence of
the tax or the amount which it will be required to withhold.

 

13. No Fractional Shares. All provisions of this Award Agreement concern whole
shares. Notwithstanding anything contained in this Award Agreement to the
contrary, if the application of any provision of this Award Agreement would
yield a fractional share, such fractional share shall be rounded down to the
next whole share.

 

14. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, by facsimile transmission or by
courier or delivery service, to the Company at 1975 Waddle Road, State College,
Pennsylvania 16803, Attention: General Counsel, facsimile number (814) 278-7286,
and to the Director at the Director’s address and facsimile number (if
applicable) indicated beneath the Director’s signature on the execution page of
this Award Agreement, or at such other address and facsimile number as a party
shall have previously designated by written notice given to the other party in
the manner hereinabove set forth. Notices shall be deemed given when received,
if sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

15. No Employment Obligation. This Award Agreement is not an employment
contract, express or implied, and no provision of this Award Agreement shall
impose upon the Company or any Affiliate any obligation to employ, or utilize
the services of, the Director.

 

16. Successors and Assigns. Except as otherwise provided to the contrary in this
Award Agreement or in the Plan, this Award Agreement shall bind, be enforceable
by and inure to the benefit of the Company, its Affiliates, and their successors
and assigns, and to the Director, the Director’s Permitted Assignees, executors,
administrators, agents, legal and personal representatives.

 

17. Grant Subject to Terms of Plan and this Award Agreement. The Director
acknowledges and agrees that the grant of the Option hereunder is made pursuant
to and governed by the terms of the Plan and this Award Agreement, ratifies and
consents to any action taken by the Company, the Board or the Committee
concerning the Plan and agrees that the grant of the Option pursuant to this
Award Agreement is subject in all respects to the more detailed provisions of
the Plan.

 

5



--------------------------------------------------------------------------------

18. Amendment and Waiver. Subject to Section 18.1 of the Plan, this Award
Agreement may be amended, modified or superseded by written instrument executed
by the Company and the Director. Only a written instrument executed and
delivered by the party waiving compliance hereof shall make any waiver of the
terms or conditions effective. Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Award Agreement, in one or
more instances, shall be construed as a continuing waiver of any such condition
or breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.

 

19. Governing Law and Severability. This Award Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction. Recipients of Awards under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Pennsylvania. The invalidity of any provision of this
Award Agreement shall not affect any other provision of this Award Agreement,
which shall remain in full force and effect.

 

20. Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Agreement has been duly executed and delivered as
of the day and year first above mentioned.

 

REX ENERGY CORPORATION:

By:

 

 

Name:

 

Title:

  DIRECTOR:

 

  [                    ]

Address for Notice:

Facsimile Number:

 

7



--------------------------------------------------------------------------------

EXHIBIT A

REX ENERGY CORPORATION

2007 LONG-TERM INCENTIVE PLAN

Exercise of Stock Option

Rex Energy Corporation

1975 Waddle Road

State College, Pennsylvania 16803

Attention: General Counsel

Dear Sir or Madam:

The undersigned Optionee,                     , hereby exercises the Option
granted to him/her under the Rex Energy Corporation 2007 Long-Term Incentive
Plan pursuant to a Non-qualified Stock Option Agreement dated
                     between Rex Energy Corporation (the “Company”) and the
Optionee with respect to                      shares of common stock, $0.001 par
value per share (“Common Stock”), of the Company covered by said Option, and
tenders, and tenders herewith the following form of payment [check all that
apply]:

 

  ¨ Check for $            , payable to “Rex Energy Corporation”

 

  ¨ Certificate(s) for                      shares of Common Stock of the
Company that I have owned for at least six months or have purchased in the open
market. (These shares will be valued as of the date when the Company receives
this notice.)

 

  ¨ Attestation Form covering shares of Common Stock of the Company. (These
shares will be valued as of the date when the Company receives this notice.)

The exact legal name and registered address on such certificate should be:

 

 

 

   

 

   

 

   

 

 

The Optionee’s social security number is:
                                        .

ACKNOWLEDGMENTS:

 

1. I understand that all sales of purchased shares are subject to compliance
with the Company’s policy on securities trades, and I acknowledge that the
Company has encouraged me to consult my own adviser to determine the form of
ownership that is appropriate for me.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Rex Energy Corporation 2007 Long-Term Incentive Plan and the tax
consequences of an exercise.

 

3. I understand that I must recognize ordinary income equal to the excess of the
fair market value of the purchased shares on the date of exercise and the
exercise price. I further understand that I am required to pay withholding taxes
at the time of exercising this Option.

 

OPTIONEE’S SIGNATURE   DATE:  

 

 

 

 